Citation Nr: 1000917	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial higher rating for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A review of the claims file shows that the Veteran has raised 
a claim of entitlement to a total rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009) (per curiam).  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred back to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible medical 
evidence of record does not clearly and unmistakably show 
that the Veteran's bilateral hearing loss preexisted his 
military service.

2.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss is related to 
a disease or injury in service or that sensorineural hearing 
loss manifest itself to a compensable degree in the first 
post-service year. 

3.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.

4.  The preponderance of the competent and credible medical 
evidence of record does not show that, at any time during the 
pendency of the appeal, the Veteran's service-connected 
degenerative disc disease of the lumbar spine causes flexion 
of the thoracolumbar spine to be limited to 30 degrees or 
less, even taking into account his complaints of pain, or 
ankylosis of the thoracolumbar spine.

5.  The preponderance of the competent and credible medical 
evidence of record does not show that, at any time during the 
pendency of the appeal, the Veteran experiences 
incapacitating episodes or neurologic abnormalities 
associated with his service-connected degenerative disc 
disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service; sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  The criteria for an initial rating in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine have not been met at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a 
(Diagnostic Code 5243), 4.124, 4.124a (Diagnostic Code 8720) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

As to the service connection claims, through a September 2004 
notice letter the RO notified the Veteran of the information 
and evidence needed to substantiate the claims of service 
connection for hearing loss and tinnitus.  While the notice 
did not refer to criteria for assigning disability ratings or 
effective dates, these questions are now moot because the 
Board is denying the claims.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

Even if the September 2004 letter did not provide adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the above letter as well as the December 
2004 rating decision and August 2005 statement of the case.  
See Shinseki v. Sanders, 129 Sup. Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. § 
5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the rating claim, the Board finds that all notification 
and development action needed to render a decision as to the 
claim for a higher initial rating for service-connected 
degenerative disc disease on appeal has been accomplished.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability evaluation has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has no further 
duty to notify in this case  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Heartland VA Medical Center (VAMC) as his treatment provider.  
Available records from that facility were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in November 2004 and September 2006 the Veteran 
was afforded VA examinations, the reports of which are of 
record.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are sufficient as they are 
predicated on consideration of the private and VA medical 
records in the Veteran's claims file as well as examination 
findings.  They consider the statements of the Veteran, and 
provide a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  



Hearing Loss and Tinnitus

In a November 2004 statement, the Veteran contends that he 
developed hearing loss and tinnitus as a result of his active 
military service activities.  Specifically, he attributes his 
claimed disabilities to noise exposure from work on the 
flight line in which he engaged as part of his official 
military duties.  Thus, the Veteran contends that service 
connection is warranted for hearing loss and tinnitus.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including sensor neural hearing loss, will be presumed to 
have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Given the claims found in the record regarding the Veteran's 
hearing loss pre-dating his entry onto active duty, the Board 
will first consider whether the presumption of soundness has 
been rebutted.   

In this regard, notwithstanding the claims by the Veteran and 
his representative as well as the statement by the November 
2004 VA examiner regarding the claimant entering military 
service with a hearing loss disability, the Board notes that 
his January 1966 entrance examination showed that his 
auditory thresholds (measured in ASA units) at 4000 Hertz, 
even when adjusted to equate to ISO units (the standard for 
measuring hearing loss for VA purposes), are 35 decibels at 
4000 Hertz in the right ear and 25 decibels at 4000 Hertz in 
the left ear.  This is not hearing loss as defined by 
38 C.F.R. § 3.385.  Moreover, the record on appeal is 
otherwise negative for evidence that the Veteran's hearing 
loss pre-existed military service.  

As to the Veteran's and his representative's claims that the 
appellant entered military service with a hearing loss 
disability, the Board notes that when condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  However, the 
Board finds that hearing loss is not such a condition.  
Jandreau, supra; Buchanan, supra; Charles, supra.  Therefore, 
because neither the Veteran nor his representative is 
competent to provide evidence as to a complex medical 
question, there opinions as to the Veteran entering military 
service with bilateral hearing loss is not competent medical 
evidence of his having such a disability before service.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Therefore, the Board finds that the record, which is negative 
for any competent or credible medical evidence of the Veteran 
having hearing loss in either ear as defined by VA before 
starting his military service, is not clear and unmistakable 
evidence that the Veteran's hearing loss pre-existed military 
service and the presumption of soundness is not rebutted.  
VAOPGCPREC 3-03.

As to the Veteran's bilateral hearing loss and tinnitus being 
directly caused by his military service, the Board notes that 
the Veteran's occupational specialty was aircraft mechanic.  
Moreover, the Board finds that he is both competent and 
credible to report on the fact that he was exposed to 
aircraft noise while on active duty.  Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he had acoustic trauma while on active duty.  

Next, the Board notes that a November 1966 periodic 
examination contains an audiological examination, that when 
adjusted to equate to ISO units, shows that the Veteran had 
hearing loss as defined by 38 C.F.R. § 3.385 in the right 
ear.

However, service treatment records are otherwise negative for 
complaints, diagnoses, or treatment for right ear hearing 
loss.  Moreover, service treatment records are always 
negative for complaints, diagnoses, or treatment for left ear 
hearing loss and tinnitus.  Additionally, there is no 
evidence of compensable hearing loss within the first post-
service year.  38 C.F.R. §§ 3.307, 3.309, 4.85, 4.86 (2009).  
Moreover, the record is negative for medical opinion evidence 
linking current bilateral hearing loss or tinnitus to his 
military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the November 2004 VA examiner opined, 
after a review of the record on appeal and an examination of 
the claimant, that they were not related to his military 
service.  Specifically, the examiner reasoned as follows:

The service medical record confirms the 
Veteran's work during military service 
with work with aircraft as an aircraft 
mechanic.  The service medical record 
also indicated his report of mumps during 
childhood.  His entrance audiogram with 
behavioral audiometric thresholds in Jan. 
1966 indicated a mild high frequency 
hearing loss at 4000 Hz in the right ear 
which would not meet service connection 
criteria.  Another more detailed 
audiogram in 1966 also indicated mild 
high frequency hearing loss at 4000 and 
6000 Hz which appears consistent with 
mild pre-existing hearing loss prior to 
military service which may be consistent 
with his reported history of mumps during 
childhood.  The service medical record 
did not include a separation physical or 
hearing related information.  The Veteran 
was unable to specify tinnitus onset 
specifically nor did the service medical 
record document any reports of tinnitus.  
With the documentation of mild hearing 
loss at enlistment, the post-military 
noise exposure, the reported family 
history of hearing loss, and the reported 
car accident in 1973, it is not as likely 
as not that hearing loss and tinnitus 
resulted during military service.

This opinion is not contradicted by any other medical opinion 
of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions).

As to the Veteran and his representative's claims that the 
appellant's bilateral hearing loss was caused by his in-
service noise exposure working on aircraft, the Board notes 
that lay persons are generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  However, as noted above, the 
Board finds that hearing loss is not such a condition.  
Jandreau, supra; Buchanan, supra; Charles, supra.  Therefore, 
because neither the Veteran nor his representative is 
competent to provide evidence as to a complex medical 
question, there opinions are not competent with regard to the 
etiology of the bilateral hearing loss.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Board 
finds that the lay statements as to a nexus are outweighed by 
the opinion by the VA examiner as well as the record which is 
negative for a post-service diagnosis of hearing loss until 
almost 35  years after service.  Jandreau, supra; Buchanan, 
supra; Charles, supra.   

As to the Veteran and his representative's claims that the 
appellant's tinnitus was caused by his in-service noise 
exposure working on aircraft, the Board finds that tinnitus, 
unlike bilateral hearing loss, is a condition that may be 
diagnosed by its unique and readily identifiable features 
because it does not require special medical equipment to be 
diagnosed.  Charles, supra.  In such cases however, the Board 
is within its province to weigh the lay statements and to 
make a credibility determination as to whether that evidence 
is sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Jandreau, supra; Buchanan, supra; 
Charles, supra.   However, given the fact that service 
treatment records are negative for complaints, diagnoses, or 
treatment for tinnitus as well as the almost 35 year gap 
between the Veteran's 1969 separation from military service 
and first being diagnosed with tinnitus at the 2004 VA 
examination, the Board finds that the Veteran's assertion of 
tinnitus since service lacks credibility.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Thus, the 
Board places greater probative value on the VA medical 
opinion cited above which was only provided after a review of 
the record on appeal and an examination of the claimant.  
Evans, supra; also see Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the right ear hearing loss 
seen in-service was temporary and/or transitory and played no 
role in the Veteran's developing bilaterally hearing loss and 
tinnitus almost 35 years after his 1969 separation from 
active duty.  Accordingly the Board finds that neither 
service connection for bilateral hearing loss or tinnitus is 
warranted because while the record includes both competent 
and credible evidence of in-service noise exposure and 
service treatment records appear to have documented right ear 
hearing loss, the weight of the competent and credible 
medical evidence is against finding a causal association or 
link between the post-service disorders and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§§ 1110, 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1969 and 
his first being diagnosed with bilateral hearing loss and 
tinnitus at the 2004 VA examination to be compelling evidence 
against finding continuity.  Put another way, the almost 35 
year gap between the Veteran's discharge from active duty and 
the first evidence of the disorders weighs heavily against 
his claims.  See Maxson, supra; see also Mense, supra.

In this regard, the Board acknowledges, as it did above, that 
the Veteran's representative is competent to give evidence 
about what they see and the Veteran is competent to give 
evidence about what he sees and feels; for example, the 
Veteran is competent to report that he had problems with 
hearing people talk and with ringing in his ears since 
service.  See Jandreau, supra; Buchanan, supra; Charles, 
supra.  However, the Veteran and his representative's 
contention as to the claimant having a problem with bilateral 
hearing loss and tinnitus since service is contrary to what 
is found in the in-service and post-service medical records 
which is negative for evidence of hearing loss in either ear 
for almost 35 years after his 1969 separation from active 
duty, the service treatment records which are negative for 
complaints, diagnoses, or treatment for tinnitus, and the 
post-service medical records which is also negative for 
evidence of tinnitus for almost 35 years after his 1969 
separation from active duty.  In these circumstances, the 
Board gives more credence to the independent medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for bilateral hearing loss and tinnitus for almost 
35 years following his separation from active duty, than the 
Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for bilateral hearing loss 
and tinnitus based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that his service-connected degenerative 
disc disease of the lumbar spine has been more disabling than 
indicated by the assigned rating.  He therefore contends that 
a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is to be rated under Diagnostic Code 5243 
for intervertebral disc syndrome under which the disability 
is evaluated (preoperatively or postoperatively) either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5243).

Following the criteria, note (1) provides:  evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2) provides:  for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) provides:  separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 
40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Following the criteria note (1) provides:  for purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2) provides:  if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

At the September 2006 VA examination, the Veteran complained 
of pain that radiates down his left leg.  Thus, pursuant to 
note (1) of 38 C.F.R. § 4.71a, any 
sciatic nerve neuralgia associated with the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine is to be rated under Diagnostic Code 8721, under which:  
a 40 percent rating is warranted for complete paralysis of 
the sciatic nerve; a 30 percent rating is warranted for 
severe incomplete paralysis of the sciatic nerve; and a 20 
percent rating is warranted for moderate incomplete paralysis 
of the sciatic nerve.  38 C.F.R. §§ 4.124, 4.124a (Diagnostic 
Code 8720).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).  
The Court held that the determination of whether a claimant 
is entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

In November 2004, the Veteran was afforded a VA examination 
in connection with this claim.  At the examination, the 
Veteran complained of constant low back pain.  At the 
examination, the Veteran had a range of motion of:  flexion 
to 90 degrees; extension to 20 degrees; right and left 
lateral flexion to 30 degrees; and right and left lateral 
rotation to 30 degrees.  The combined range of motion of the 
lumbar spine was 230 degrees.  It was also reported that deep 
tendon reflexes were 2+ and strength was 5/5 in the lower 
extremities.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine.

In September 2006, the Veteran was again afforded a VA 
examination in connection with this claim.  At the 
examination, the Veteran complained of low back pain and 
generalized weakness and that he misses three days of work in 
a given week on average due to low back pain and to weather-
related construction work cancellation.  The Veteran 
indicated that he experiences flare-ups 1-2 times a week 
lasting 1-2 hours that causes additional limitations on his 
range of motion.  The examiner noted that the Veteran has an 
antalgic gait, uses a cane to ambulate, and can walk less 
than 100 yards without pain.  In addition, the examiner noted 
that the Veteran has no history of falls and that the 
Veteran's lumbar spine is tender to palpation.  At the 
examination, the Veteran's range of motion was:  flexion to 
80 degrees; extension to 31 degrees; right lateral flexion to 
38 degrees; left lateral flexion to 25 degrees; right lateral 
rotation to 35 degrees; and left lateral rotation to 28 
degrees.  The total range of motion at the examination was 
247 degrees.  The examiner noted that there is not evidence 
of or complaints of bowel, bladder, or erectile dysfunction.  
The examiner also noted that repetition does not decrease 
strength or range of motion.  See DeLuca, 8 Vet. App. at 204-
7.  In addition, the examiner noted that the Veteran is able 
to accomplish the activities of daily living and able to 
drive a car, but unable to do tasks around the house which 
involve lifting.  The examiner specifically noted that the 
Veteran mows his lawn with a push mower and a riding mower, 
but the riding mower causes more pain than the push mower.  
An x-ray report reviewed at the examination indicated 
degenerative arthritis of the lumbar spine.  A neurological 
examination indicated normal deep tendon reflexes 
bilaterally.  At the conclusion of the examination, the 
examiner diagnosed the Veteran with degenerative arthritis of 
the lumbar spine.

Initially, the Board finds that Veteran is not entitled to an 
initial rating in excess of 20 percent due to lost motion 
because, even taking into account the Veteran's complaints of 
pain as per the Court's holding in DeLuca, supra, and in 
accordance with 38 C.F.R. §§ 4.40, 4.45, forward flexion of 
the thoracolumbar spine is not reduced to 30 degrees or less.  

A higher evaluation is also not warranted due to ankylosis 
because the claims file does not contain a diagnosis of 
ankylosis of the lumbar spine (ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).) and in the absence of ankylosis, the 
Board may not rate his service-connected lumbar spine 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

Likewise, a higher evaluation is not warranted under 
Diagnostic Code 5243 because the record is negative for 
evidence of incapacitating episode requiring bed rest 
prescribed by a physician and treatment by a physician with a 
total duration lasting at least 4 weeks.  

Therefore, the Board finds that an initial rating in excess 
of 20 percent rating for the Veteran's service-connected 
degenerative disc disease of the lumbar spine is not 
warranted at any time during the pendency of the appeal.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic Code 5243); 
Fenderson, supra.

As to a separate rating for radiculopathy, the Board notes 
that the November 2004 VA examine opined that deep tendon 
reflexes and strength in the lower extremities was normal.  
Similarly, the September 2006 VA examiner found no evidence 
of bowel, bladder, or erectile dysfunction and normal deep 
tendon reflexes.  The Board finds that the Veteran's purely 
subjective complaints of radiculopathy do not equate to 
moderate incomplete paralysis of the sciatic nerve.  
38 C.F.R. §§ 4.124, 4.124a (Diagnostic Code 8720).  
Therefore, the Board finds that a separate rating for adverse 
neurological symptomatology is not warranted.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

In reviewing the Veteran's claim for a higher rating the 
Board has also considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1).  In this regard, the September 2006 
VA examiner noted that the Veteran's disability "resulted in 
functional disability, causing the Veteran to not be able to 
continue doing work which requires lifting, and causing him 
to function slowly as a bricklayer's helper, but nonetheless 
allowing him to continue doing that kind of work."  
Moreover, the evidence does not reflect that his low back 
disorder, acting alone, caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA examiners.  The Board also finds that the Veteran is 
credible to report on what he sees and feels and others are 
credible to report on what they can see.  Nonetheless, the 
Board finds more credible the opinions provided by the VA 
examiner than these lay claims regarding the severity of his 
disability.  See Davidson, supra; Jandreau, supra; Buchanan; 
supra; Charles, supra; but see Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

In adjudicating the current appeal for a higher evaluation, 
the Board has not overlooked the Court's recent holding in 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam) (holding that claims for higher evaluations also 
include a claim for a TDIU when the appellant claims he is 
unable to work due to a service connected disability).  
However, because the TDIU claim has been referred to the RO 
for appropriate development, the Board finds that it need not 
be discussed in the current decision.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied at 
all times during the pendency of appeal.


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


